Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

  Reason for Allowance
2.	Regarding claims 1-6, 12-17, 25 and 36, the prior art fails to teach or suggest acontrol apparatus comprising a control unit configured to calculate a communication delay time from a difference between a transmission time of the control signal and a reception time of the reply signal and changing the predetermined transmission interval in such a way that a sum of the predetermined transmission interval and the communication delay time satisfies a predetermined condition, in combination with other limitations, as specified in the independent claims 1, 12, 25 and 31. 
Regarding claims 7-11 and 31, the prior art fails to teach or suggest a control apparatus comprising a control unit configured to change the predetermined transmission interval in such a way that a difference between a sequence number provided for a latest control signal transmitted from the transmission unit and a sequence number provided for a latest reply signal received by the reception unit satisfies a predetermined condition, in combination with other limitations, as specified in the independent claim 7 and 31. 
Regarding claims 18-22 and 42, the prior art fails to teach or suggest a to-be-controlled device comprising a control unit configured to change the predetermined transmission interval in such a way that a difference between a sequence number provided for a latest reply signal transmitted from the transmission unit and a sequence number provided for a latest control signal received by the reception unit satisfies a 
3.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUC C HO whose telephone number is (571)272-3147.  The examiner can normally be reached on M-F 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marsha Banks-Harold can be reached on 571-272-7905.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
5.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 



Patent Examiner
/DUC C HO/Primary Examiner, Art Unit 2465